       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 1 of 32




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AARON FRAZIER                            :
                                         :
            Plaintiff,                   :
                                         :   CASE NO. 4:21-cv-00350-MWB
                                         :   JURY TRIAL DEMANDED
            v.                           :
                                         :   ELECTRONICALLY FILED
                                         :
PENNSYLVANIA STATE                       :
UNIVERSITY                               :
                                         :
            Defendant.                   :
                                         :


                         FIRST AMENDED COMPLAINT

                                    PARTIES

      1.    Aaron Frazier (“Aaron”) was a student in the Pennsylvania State

University Harrisburg (“Penn State” or “Penn State Harrisburg”) Applied Clinical

Psychology Program (“the Program”).

      2.    Defendant Pennsylvania State University (“Penn State”) is a public

university located at 328 Boucke Building, University Park, PA 16802. The

incidents at issue in this complaint took place at Defendant’s Harrisburg campus,

located at 777 West Harrisburg Pike, Middletown, PA 17057.
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 2 of 32




                          JURISDICTION AND VENUE

      3.     This Court has subject matter jurisdiction over Plaintiffs’ claims under

the Americans with Disabilities Act (“ADA”) and Section 504 of the

Rehabilitation Act (“Section 504”), as those claims arise under the laws of the

United States. See 20 U.S.C. § 12131, et seq. and 29 U.S.C. § 794, et seq.

       4.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367

over Plaintiff’s claims under the Pennsylvania Human Relations Act (43 P.S. §§

951-963) and Pennsylvania Fair Educational Opportunities Act (24 P.S. §§ 5001-

5010). Plaintiff’s state law claims are so related to the claims that are within this

Court’s original jurisdiction that they form part of the same case or controversy.

      5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c)

because a substantial part of the events or omissions giving rise to the claims set

forth herein occurred within the jurisdiction of this Court and because Defendant’s

residency is Pennsylvania.




                                           2
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 3 of 32




                                     FACTS

      6.    As Defendant knew, Aaron was a student with disabilities, including

major depressive disorder and generalized anxiety disorder, to include social

anxiety.

      7.    Aaron began at Penn State Harrisburg in the Master’s in Applied

Clinical Psychology program in the fall of 2017.

      8.    Aaron was highly qualified for the Program at Penn State. Aaron

attended University of North Carolina at Greensboro (“UNCG”) for his

undergraduate education and graduated magna cum laude, with a grade point

average (“G.P.A.”) of 3.88, with a Bachelor of Arts degree in Psychology. He

completed and presented an Honors thesis at UNCG, and subsequently presented

his research for the Association for Behavioral and Cognitive Therapies.

      9.    Prior to taking the Practicum course at issue in this Complaint,

Aaron’s G.P.A. at Penn State was a 3.950. While enrolled at Penn State, other than

the Practicum course, Aaron never received lower than an A- in any course, and he

earned a straight A in 70% of his classes. Even after wrongfully receiving an F in

the Practicum course, Aaron’s G.P.A. was a 3.650 when Penn State dismissed him

from the Program.

      10.   Aaron’s disabilities significantly impact his ability to complete work

at an efficient pace. His anxiety and depression make him very overwhelmed. This


                                         3
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 4 of 32




prevents him from engaging in his schoolwork, and results in significant avoidance

behaviors. His social anxiety disorder causes unduly increased self-consciousness

as well as self-berating cognitive distortions generated by social situations.

Fluctuations in Aaron’s generalized anxiety and social anxiety symptoms have

periodically impacted his concentration on work and motivation and persistence.

      11.    While a student at Penn State, Aaron managed the symptoms of his

disability through sessions with a life coach and psychiatrist, and psychotropic

medication. Up until the Fall of 2018, he did so successfully.

A.    Aaron Notified Penn State of his Disabilities Repeatedly from Spring
      2018 through Spring 2019.

      12.    In Spring of 2018, Aaron made Professor Carla Towsey aware of his

symptoms of depression when he needed accommodations after a depressive

episode following the death of his grandfather. Professor Towsey’s course, Tests

and Measures, featured a complex final project unique to the course. Aaron was

unable to complete this final project due to his depression and needed extra time.

      13.    He requested the reasonable accommodation of extra time. The

Program knowingly granted that accommodation.

      14.    In the Fall of 2018, Aaron discussed the trouble he was having in

school due to his anxiety and depression with Professor Erin Miller.

      15.    On January 23, 2019, Aaron met with Disability Resources and

completed a Student Assessment Form that provided his diagnoses of major

                                          4
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 5 of 32




depressive disorder and generalized anxiety disorder, and outlined the struggles he

had been having in school. This is when it became clear to Aaron that he needed

the assistance of Disability Services. He had previously tried to manage his

disabilities and their interference with his functioning through appropriate services

and providers. This had been successful for most courses where he was not

presented with unreasonable work conditions and timelines.

      16.    In February 2019, Aaron’s psychiatrist completed a Verification Form

for Psychological Disorders that Aaron submitted to Disability Resources.

      17.    The Verification Form for Psychological Disorders included the

following recommendations: (1) A reasonable workload and expectations; (2)

Realistic and achievable deadlines; (3) A delay in the existing deadlines; (4)

Presence of his attorney or parents in order that any meetings about his disability

accommodations and coursework be appropriately memorialized, and to provide

Aaron with pertinent support and advocacy for his needs at such a meeting, so

Aaron does not become “unduly overwhelmed by such a perceived situational

stressor, thereby impacting his concentration or ability to understand appropriate

expectations set for him by school authorities.”; (5) To not be overwhelmed by a

large group of people in front of whom he might be otherwise “forced” to present;

and (6) A consistent, reasonable and fair schedule that allows Aaron to maintain

appropriate wakefulness, while properly structuring his daytime activity, in order


                                          5
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 6 of 32




to allow him to achieve a sense of mastery and accomplishment from stepwise

completion of tasks of incremental difficulty.

      18.    In addition, as discussed in detail below, when Aaron met with Dr.

Brelsford and Dr. Poyrazli on February 26, 2019, and March 19, 2019, they

discussed his disabilities and struggles in school in detail. Drs. Brelsford and

Poyrazli evinced knowledge of his particular presentation of major depressive

disorder at those meetings.

B.    Aaron’s Depressive Episode from Spring 2018-Spring 2019 and its
      Effects on his Education

      19.    As noted above, in the Spring of 2018, Aaron experienced a

depressive episode after the passing of his grandfather. As a result, the Program

granted Aaron extended time to complete assignments for his courses. He

completed his courses successfully. But his depression continued to deepen.

      20.    In order to graduate from the Program, each student was required to

complete course work as well as practicum and internship courses, which were

beginning-level and advanced-level courses in which students obtained clinical

field experience. The practicums took place in locations outside of the college and

provided students the opportunity to gain real world experience under the

supervision of experienced members of the psychological field.

      21.    Unfortunately, Aaron’s depression continued to intensify. He found



                                          6
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 7 of 32




himself sliding deeper into depression just as the Fall of 2018 began and he found

himself in an impossible situation with his Practicum course.

      B.     Aaron’s Second Year Practicum

      22.    Aaron returned to a regular academic schedule in the Fall 2018. Aaron

started the Fall semester at a disadvantage. Aaron’s registration was delayed due to

problems with financial aid, which were persistent throughout his enrollment. This

compounded Aaron’s depression and anxiety. Aaron informed the Program that he

was struggling and in bad health, and that it was impacting his registration.

      23.    He was required to find his own practicum location. Under pressure to

find a practicum, Aaron inadvertently landed with a company having problems:

T.W. Ponessa & Associates. Unbeknownst to Aaron, T.W. Ponessa & Associates

was experiencing significant internal turmoil that persisted throughout Aaron’s

time serving there. Prior to Aaron’s practicum, T.W. Ponessa had lost multiple

interns. On information and belief, Aaron was hired by T.W. Ponessa when the

company had an urgent need for interns.




                                          7
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 8 of 32




      24.      Aaron suffered a significant exacerbation of his depression and

anxiety during the semester. In large part because of that worsening of his anxiety

and depression, he was unable to meet expectations at T.W. Ponessa. He had

difficulties with engagement, paperwork completion, and responsiveness to emails.

      25.      During the Fall 2018 semester, Aaron was seeing both a psychiatrist

and a life coach. Aaron’s sessions during the Fall 2018 semester with both the

psychiatrist and life coach increased in frequency as he tried to manage his

symptoms.

      26.      Practicum was a class unlike any other class that Aaron had ever taken.

He could not catch up on the missing material since he missed vital information

about documentation and clearances that was covered in the first weeks of class. The

syllabus and course manual did not outline the material either.

      27.      Aaron was drowning in emails, due to T.W. Ponessa’s habit of

seemingly sending every email to everyone within the company, regardless of role

or location.

      28.      Aaron found the interactions with his supervisor at T.W. Ponessa, Dr.

Gene Nelson, to be confusing, and later, demeaning. This unhealthy situation

aggravated Aaron’s depression, putting him on the defensive. He kept trying to dig

himself out of a hole.

      29.      Defendant was aware that Dr. Gene Nelson had a history of treating


                                           8
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 9 of 32




students poorly. In fact, Dr. Winkeljohn Black described Dr. Nelson as “pretty

callous.”

      30.   Then, a significant problem arose regarding lack of clearances for the

Practicum. Prior to meeting with clients, Aaron was supposed to obtain a child

abuse clearance and criminal record clearances. There was no assistance provided

to help Aaron through the clearance process. Aaron reasonably believed the

Program would direct him regarding requirements, including clearances.

      31.   The question of clearances did not seem to be urgent to anyone, and it

was not mentioned again until months later, when Aaron was transferred to work

in a school setting and the school administration noted the unmet requirement for

background clearances.

      32.   Adding to Aaron’s confusion was a lack of clarity regarding roles

among T.W. Ponessa personnel. Aaron’s supervisor at T.W. Ponessa, Dr. Gene

Nelson, was lenient on meeting schedules, and subsequently placed Aaron under

the observation of Jim Doughty, whose professional relationship with Aaron was

never made expressly clear. This further contributed to the confusion that Aaron

experienced regarding the process of obtaining his clearances.

      33.   Based on page 13 of the PSU-HBG Applied Clinical Psychology

Program Clinical Experience Manual Practicum and Internship 2018-2019 (2018-

2019 Practicum Manual), Aaron’s supervisor for the practicum at T.W. Ponessa


                                         9
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 10 of 32




(i.e., Dr. Nelson) and Aaron shared joint “responsibility for assuring that the

student is familiar with all relevant agency regulations, policies, and procedures…”

      34.    As the Internship Director at T.W. Ponessa and Aaron’s practicum

supervisor, Dr. Nelson was ultimately responsible for ensuring that all interns

seeing clients at T.W. Ponessa had the proper clearances.

      35.    The 2018-2019 Practicum Manual does not say anything about

requirements for treating child clients or obtaining clearances. The failure of

Respondent and T.W. Ponessa to advise Aaron about requirements for treating

child clients or obtaining clearances, and the mixed messages Aaron received from

Dr. Nelson as to urgency of tasks, added to his confusion and anxiety.

      36.    Page 10 of the 2018-2019 Practicum Manual mandates that “all

clinical placements must be approved by the Faculty Supervisor prior to the start of

the semester in which they will occur, and the proof of liability insurance, and

other various forms, must be completed and returned to the Faculty Supervisor

before (the Practicum student) will be allowed to register or begin (one’s) clinical

work”. Dr. Winkeljohn Black, the professor responsible for practicum interns, did

not inform Aaron that he could not see clients until he had his clearances. Aaron’s

registration was approved by the Program before he began at T.W. Ponessa,

without any clearances. In addition, in December 2018 Aaron notified Dr.

Winkeljohn Black that he would be getting more hours in the Practicum in a school


                                         10
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 11 of 32




setting, with child clients, and the Program still made no mention of clearances to

Aaron.

      37.    On January 2, 2019, Aaron was informed by Dr. Nelson that he

needed the clearances. That same day, Aaron contacted Dr. Winkeljohn Black and

Dr. Brelsford, the professor in charge of the Program, and told them.

      38.    In addition to Aaron’s lack of clearances, T.W. Ponessa experienced a

50% downturn in client intakes during the Fall 2018 semester. When Aaron

expressed concern about making his internship hours, Dr. Nelson advised him that

they will work something out.

      39.    Aaron was never assigned a second client.

      40.    On January 2, 2019, Aaron also informed Dr. Winkeljohn Black that

he did not have enough hours in the practicum to qualify for completion of the

course. He expressed that he “felt paralyzed” by the situation.

      41.    On January 2, 2019, Professor Winkeljohn Black advised him to

speak with Dr. Nelson and find out what he needed to do to get back on track. Dr.

Brelsford was included in this response.

      42.    On January 3, 2019, Dr. Brelsford agreed that Aaron should contact

Dr. Nelson, and was surprised that Dr. Nelson had allowed him to see patients

without the clearances. Dr. Brelsford said if Dr. Nelson would not help him

complete the practicum there, to inform her, and that they would have to determine


                                           11
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 12 of 32




how he could complete his practicum hours.

      43.    Dr. Brelsford then stated that Aaron had eight weeks to complete the

Practicum, after which time it will become a failed grade. At that time, Aaron had

a 3.93 grade point average.

      44.    Aaron was dismissed from the practicum by Dr. Nelson on January 7,

2019. This exacerbated Aaron’s anxiety and depression to the point that they

became debilitating.

      C.     Defendant’s Course of Discrimination Against Aaron in Spring
             2019

      45.    After Aaron found out he was being dismissed from the Practicum

site, he requested a meeting with Dr. Brelsford and a head professor for the

Program, Dr. Poyrazli, to ask for their and the Program’s help.

      46.    On January 11, 2019, Aaron’s father, David Frazier, called and

emailed Professor Poyrazli from the Program and asked if he could speak with the

school about how Aaron could resume his practicum. Dr. Poyrazli replied on

January 12, 2019, that she could not speak with him due to the Family Educational

Rights and Privacy Act (“FERPA”). The same day, Aaron emailed Dr. Poyrazli

with his permission for the Program to speak with his parents about his education

and disability status.

      47.    The Program continued to refuse to speak with Aaron’s parents. As



                                        12
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 13 of 32




set forth in detail below, it did so to avoid the creation of any contemporaneous

records of its communications with Aaron.

      48.    On February 26, 2019, Aaron and his father met with Dr. Brelsford

and Dr. Poyrazli. At that time, Aaron had accumulated 30 direct hours and 10

indirect hours of practicum work. The Program required 100 hours, with 50 hours

of direct contact with clients.

      49.    By the time of this meeting, Aaron had told Dr. Brelsford, Dr.

Poyrazli, Professor Miller, and Disability Resources that he had generalized

anxiety and depression. Penn State had documentation that Aaron had these

disabilities. Defendant also knew that Aaron was requesting accommodations,

including the presence of a support person and notetaker for these high-stakes

meetings with Drs. Brelsford and Poyrazli.

      50.    Aaron asked that his father be present in the meeting for support and

to have help with notetaking.

      51.    Aaron stated in the meeting that he was requesting an extension

through the end of 2019 to complete his Practicum course. Dr. Brelsford initially

expressed skepticism at the idea. She expressed the view that Aaron should have

been able to muscle through his depression, and that his failure to overcome his

disability made him irresponsible and therefore unfit to be a clinician.

      52.    Drs. Brelsford and Poyrazli did, at least, acknowledge that what they


                                         13
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 14 of 32




were demanding of Aaron—completion of his practicum hours in less than half the

time for a practicum—was impossible.

      53.    Professor Poyrazli offered their help in advocating for internship

positions with organizations. Aaron understood this to mean that after the meeting,

Professor Poyrazli and Professor Brelsford would be seeking placements for him

while he also sought them for himself.

      54.    Professor Brelsford agreed to review the process to provide an

extension of the deferred grade. She stated she would likely need additional

documentation from Aaron and that she would need discuss his situation with the

graduate school faculty.

      55.    Neither Dr. Brelsford nor Dr. Poyrazli took any of those promised

steps to help Aaron.Aaron met with Dr. Brelsford and Dr. Poyrazli again on March

19, 2019.

      56.    Unbeknownst to Aaron at the time, the Program had determined that

this was a dismissal meeting.

      57.    On March 17, 2019, Dr. Brelsford emailed Aaron to set up the

meeting. Aaron promptly accepted the invitation, and advised Dr. Brelsford that

his father would attend and serve as note-taker.

      58.    On March 18, 2019, as David Frazier was driving into Maryland on

the way to Harrisburg, Dr. Brelsford advised Aaron via email that, “Per our


                                         14
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 15 of 32




Graduate Dean, Dr. Peter Idowu, we are not to have additional people involved in

student focused program meetings. Dr. Idowu is copied on this email if you would

like to talk with him about this decision.” Defendant refused this accommodation

even though it had been recommended by Aaron’s psychiatrist in the Verification

Form for Psychological Disorders provided to the Program in February 2019.

       59.   At the time Penn State refused Aaron the presence of support person

and notetaker, it knew—although Aaron did not—that this was a dismissal

meeting, that Aaron was entitled to appeal from this decision, that

contemporaneous notes of the meeting would be valuable in that appeal, and that

Aaron was, due to his disabilities, unable to take his own notes in such a stressful

setting.

       60.   In the March 19, 2019, meeting, Aaron shared that he had applied to

numerous practicum locations and had three interviews lined up. Professor

Poyrazli and Professor Brelsford, by contrast, had, despite their promises to the

contrary, done nothing.

       61.   In the meeting, Aaron discussed the challenges he had in the

practicum at length with Dr. Brelsford and Dr. Poyrazli. After she and Dr. Poyrazli

finished making empty, sympathetic noises, both suggested speaking with the

Registrar about a medical withdrawal for the Fall 2018 semester (or perhaps just

the Practicum course itself) and said that they, too, would investigate this option on


                                         15
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 16 of 32




Aaron’s behalf. They further indicated that they would bring up this approach with

Assistant Dean Peter B. Idowu.

      62.    Neither did anything of the sort.

      63.    After the meeting, Aaron and his father went to the Registrar’s Office.

Aaron was told that the school would not grant a retroactive medical withdrawal

for a single course. Defendant’s registrar suggested, however, that Aaron obtain a

Retroactive Late Drop for a single course, and recommended that he submit a

request for a Retroactive Late Drop of the Practicum class.

      64.    On the next day, 20 March 2019, Aaron submitted the package

requesting a Retroactive Late Drop of the Practicum class to the Registrar’s office

as suggested.

      65.    On April 18, 2019, Aaron met with the Peter B. Idowu, Assistant

Dean for Graduate Studies, to discuss Aaron’s request for a Retroactive Late Drop

of the Practicum (PSYC 595A) class of Fall 2018.

      66.    Dean Idowu’s initial response was that a Retroactive Late Drop of one

course was not only not possible, but that he did not see the justification for doing

so.

      67.    Aaron shared with Dean Idowu the circumstances prior to and during

the Practicum class pertaining to the request. Remarkably, Dean Idowu stated that

he was unaware of any of these details. He claimed the information had not been


                                          16
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 17 of 32




provided by Dr. Brelsford, Dr. Poyrazli, or Disability Resources.

      68.    Dean Idowu stated that the Department was not willing to draft a

memo supporting Aaron’s request.

      69.    Dean Idowu suggested that Aaron request a Medical Withdrawal from

the entire semester, but stated that this would not defer his Practicum grade, which

would still result in an F in that course. An F in the Practicum course would result

in expulsion from the Program.

      70.    In essence, Dean Idowu suggested that Aaron withdraw from Fall

2018 so that Penn State could expel him anyway.

      71.    Aaron submitted a Medical Withdrawal form for the Fall 2018

semester on May 14, 2019, as he was instructed to do by Dean Idowu.

      72.    On May 15, 2019, Aaron was dismissed from the Program via a letter

from Dr. Brelsford, citing his F in Practicum as the basis for dismissal. The letter

made no mention of the content of the three meetings Aaron had with Dr.

Brelsford, Dr. Poyrazli, and Dean Idowu. It also reflected no consideration of

Aaron’s request for an extension to accommodate his disabilities.

      73.    On May 22, 2019, Aaron appealed the dismissal and requested,

pursuant to Section 4(a) of Penn State’s Policy GCAC-803, that the appeal be

referred to the school’s Affirmative Action Office for further consideration.

      74.    On July 17, 2019, Aaron had a phone call with Bill Ritzman, the


                                          17
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 18 of 32




Interim ADA/504 Coordinator for Penn State University.

      75.      Aaron explained the challenges he had in Practicum that were specific

to his diagnoses of anxiety and depression; namely, his late start to the course, the

way information was disseminated prior to starting the course; the confusing and

overwhelming email practices of the company; and the conflicting expectations

from Dr. Nelson.

      76.      Aaron told Mr. Ritzman that he had been seeing a Life Coach since

Summer 2017, and that he was seeing a psychiatrist.

      77.      When asked why Aaron did not go to Disability Resources before

January 2019, Aaron explained that he thought he had enough professional help

outside of school to manage his courses. He went to Disability Resources when he

needed help.

      78.      On August 26, 2019, Aaron had his appeals hearing of the May 2019

dismissal from the Program. The hearing was essentially a meeting with the same

parties who issued Aaron’s dismissal from the Program: Dr. Brelsford, Dr.

Poyrazli, and Dr. Winkeljohn Black.

      79.      On August 19, 2019, Aaron requested that his father be permitted to

accompany       him to the hearing and take notes, consistent with accommodations

recommended by Aaron’s psychiatrist in the Verification Form for Psychological

Disorders provided to the Program in February 2019.


                                          18
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 19 of 32




      80.   On August 22, 2019, Dr. Brelsford informed Aaron that along with

Penn State’s General Counsel and Dr. Idowu, the Program had determined they

would not allow Aaron’s father to attend, nor would they permit someone to

accompany Aaron as a notetaker.

      81.   Dr. Brelsford wrote that the Program would record the meeting with

Aaron’s permission for future reference and that they would also be taking notes,

which they could provide following the meeting.

      82.   On August 23, 2019, Aaron emailed Disability Resources and

requested to be accompanied by a notetaker for the appeals hearing, consistent with

accommodations recommended by Aaron’s psychiatrist in the Verification Form

for Psychological Disorders provided to the Program in February 2019. Aaron also

requested his father’s presence for emotional support. Both requests were again

denied by the Program.

      83.   Brelsford and Poyrazli would subsequently renege on the promised

sharing of recordings. They eventually provided what appear to be excerpts of their

notes, which include numerous misstatements, mischaracterizations, and

significant omissions.

      84.   Aaron was distraught after the meeting.

      85.   Defendant compounded his distress when, after the hearing had

passed, Mr. Ritzman emailed on behalf of Defendant’s Office of Disabilities


                                        19
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 20 of 32




Services to say that Aaron’s request to record the hearing as an accommodation for

his disabilities was denied because he would be given the recording promised—

and subsequently refused—by Drs. Brelsford and Poyrazli.

      86.    On September 2, 2019, Aaron filed a final appeal with Dr. Regina

Vasilatos-Younken, Vice Provost for Graduate Education and Dean of the

Graduate School.

      87.    On September 23, 2019, the Program denied Aaron’s final appeal.

The letter indicated that Penn State’s Affirmative Action Office had found no

evidence of discrimination.

      88.    On information and belief, Dr. Brelsford has taken steps to blackball

Aaron because of her belief that a clinician who cannot “muscle through” his

depression is irresponsible and therefore unfit to work in psychology.

      89.    Since his dismissal from the Program, Aaron has applied to several

Ph.D. programs in Clinical Psychology; however, he has found that professors who

previously had high regard for his academic achievements were unwilling to serve

as references for his applications.

      90.    For example, Aaron requested references of two of his PSU

Harrisburg professors with whom he had good working relationships and in whose

classes he was successful. To date, neither professor has responded to Aaron’s

request for a reference. On information and belief, they have refused to do so

                                         20
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 21 of 32




because Defendant has directed them not to respond.

      91.    In March 2020, Plaintiff timely filed a complaint against Defendant

with the Pennsylvania Human Relations Commission (“PHRC”), alleging

discrimination on the basis of disability, including a failure to provide reasonable

accommodations, and retaliation for the assertion of his rights under the

Pennsylvania Human Relations Act.

      92.    On or about 10 June 2021, Plaintiff received a right-to-sue letter from

the PHRC.

      93.    Plaintiff brings this civil action under the laws of the United States

and the Commonwealth of Pennsylvania to remedy Defendant Pennsylvania State

University’s violation of the ADA, Section 504, PHRA, and PFEOA.

                                      CLAIMS

             COUNT I – DISCRIMINATION IN VIOLATION OF
                         TITLE II OF THE ADA

      94.    Paragraphs 1 through 93 are incorporated by reference as though set

forth fully herein.

      95.    Pennsylvania State University is recipient of federal financial

assistance and a public entity.

      96.    Aaron is a student with a disability. Aaron has major depressive

disorder and generalized anxiety disorder, to include social anxiety.


                                          21
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 22 of 32




      97.    Aaron is highly qualified to participate in and complete Defendant’s

Master’s Program in Applied Clinical Psychology. Aaron attended University of

North Carolina at Greensboro for his undergraduate education and graduated magna

cum laude, with a grade point average (“G.P.A.”) of 3.88, with a Bachelor of Arts

degree in Psychology. He completed and presented an Honors thesis at UNCG, and

subsequently presented his research for the Association for Behavioral and

Cognitive Therapies. Prior to taking the Practicum course at issue in this Complaint,

Aaron’s G.P.A. at Penn State was a 3.950. While enrolled at Penn State, other than

the Practicum course, Aaron never received lower than an A- in any course, and he

earned a straight A in 70% of his classes. Even after wrongfully receiving an F in

the Practicum course, Aaron’s G.P.A. was a 3.650 when Penn State dismissed him

from the Program.

      98.    With reasonable accommodations, Aaron is fully capable of meeting

the academic standards of the Program. Such accommodations would not

fundamentally alter the nature of the Program.

      99.    Aaron was excluded from participation in and denied the benefits of the

services, programs, and activities of the Program because:

             a.     The Program refused to consider an extension of the Practicum
                    deadlines, despite its admission that the deadline was
                    unreasonable and infeasible for any student, let alone Aaron
                    while he was experiencing symptoms of his disabilities;

             b.     The Program refused to assist Aaron in resolving his problems

                                         22
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 23 of 32




                       with the Practicum or finding a new practicum location, even
                       after hearing how much Aaron was struggling and after Aaron
                       requested accommodations that specifically addressed deadlines
                       and workloads;

              c.       Knowing that Aaron’s disabilities made it very difficult for him
                       to focus and function well at the time, refused to permit a
                       retroactive leave of absence;

              d.       The Program repeatedly denied Aaron access to a notetaker in
                       more than one meeting regarding status as a student and
                       completion of the Practicum, despite Aaron’s request and
                       supporting documentation with Disability Resources, including
                       the Verification Form for Psychological Disorders Aaron
                       provided to the Program in February 2019; and

              e.       The Program refused to provide recordings of meetings, and did
                       not provide objective or accurate notes for meetings, after
                       denying Aaron’s request for a notetaker in accordance with the
                       Verification Form for Psychological Disorders Aaron provided
                       to the Program in February 2019.

       100. Defendant and its agents subjected Aaron to discrimination because of

his disabilities by:

              a.       Refusing to consider an extension of the Practicum deadlines,
                       despite its admission that the deadline was unreasonable and
                       infeasible for any student, let alone Aaron while he was
                       experiencing symptoms of his disabilities;

              b.       Refusing to assist Aaron in resolving his problems with the
                       Practicum or finding a new practicum location, even after
                       hearing how much Aaron was struggling and after Aaron
                       requested accommodations that specifically addressed deadlines
                       and workloads;

              c.       Knowing that Aaron’s disabilities made it very difficult for him
                       to focus and function well at the time, refusing to permit a leave
                       of absence;

                                            23
Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 24 of 32




      d.    Repeatedly denying Aaron access to a notetaker in more than
            one meeting regarding status as a student and completion of the
            Practicum, despite Aaron’s request and supporting
            documentation with Disability Resources, including the
            Verification Form for Psychological Disorders Aaron provided
            to the Program in February 2019;

      e.    Refusing to provide recordings of meetings, and did not provide
            objective or accurate notes for meetings, after denying Aaron’s
            request for a notetaker in accordance with the Verification
            Form for Psychological Disorders Aaron provided to the
            Program in February 2019;

      f.    Giving Aaron the run-around on his requested forms of relief
            (withdrawals and retroactive drops) and misleading Disability
            Resources with respect to the Program’s efforts to
            accommodate Aaron because they were unhappy that Aaron
            had asserted his rights as a person with disabilities; and

      g.    On information and belief, continuing to adversely impact
            Aaron’s future career prospects, even after Aaron was
            dismissed the Program.

WHEREFORE, Plaintiff requests the following relief:

      (a)   Judgment for the Plaintiff and against Defendant;

      (b)   Injunctive relief in the form of reversing Defendant’s dismissal
            of Aaron and granting him a withdrawal from the Practicum
            course;

      (c)   Reimburse Aaron for the cost of the Program;

      (d)   An award of attorney’s fees and costs; and

      (e)   Such other relief as the Court deems equitable and just.




                                 24
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 25 of 32




    COUNT II – DISCRIMINATION IN VIOLATION OF 29 U.S.C. § 794

      101. Paragraphs 1 through 100 are incorporated by reference as though set

forth fully herein.

      102. Pennsylvania State University is recipient of federal financial

assistance and a public entity.

      103. Aaron is a student with a disability. Aaron has major depressive

disorder and generalized anxiety disorder, to include social anxiety.

      104. Aaron is highly qualified to participate in and complete Defendant’s

Master’s Program in Applied Clinical Psychology. Aaron attended University of

North Carolina at Greensboro for his undergraduate education and graduated

magna cum laude, with a grade point average (“G.P.A.”) of 3.88, with a Bachelor

of Arts degree in Psychology. He completed and presented an Honors thesis at

UNCG, and subsequently presented his research for the Association for Behavioral

and Cognitive Therapies. Prior to taking the Practicum course at issue in this

Complaint, Aaron’s G.P.A. at Penn State was a 3.950. While enrolled at Penn

State, other than the Practicum course, Aaron never received lower than an A- in

any course, and he earned a straight A in 70% of his classes. Even after wrongfully

receiving an F in the Practicum course, Aaron’s G.P.A. was a 3.650 when Penn

State dismissed him from the Program.

      105. With reasonable accommodations, Aaron is fully capable of meeting


                                         25
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 26 of 32




the academic standards of the Program. Such accommodations would not

fundamentally alter the nature of the Program.

       106. Aaron was excluded from participation in and denied the benefits of the

services, programs, and activities of the Program because:

              a.       The Program refused to consider an extension of the Practicum
                       deadlines, despite its admission that the deadline was
                       unreasonable and infeasible for any student, let alone Aaron
                       while he was experiencing symptoms of his disabilities;

              b.       The Program refused to assist Aaron in resolving his problems
                       with the Practicum or finding a new practicum location, even
                       after hearing how much Aaron was struggling and after Aaron
                       requested accommodations that specifically addressed deadlines
                       and workloads;

              c.       Knowing that Aaron’s disabilities made it very difficult for him
                       to focus and function well at the time, refused to permit a leave
                       of absence;

              d.       The Program repeatedly denied Aaron access to a notetaker in
                       more than one meeting regarding status as a student and
                       completion of the Practicum, despite Aaron’s request and
                       supporting documentation with Disability Resources, including
                       the Verification Form for Psychological Disorders Aaron
                       provided to the Program in February 2019; and

              e.       The Program refused to provide recordings of meetings, and did
                       not provide objective or accurate notes for meetings, after
                       denying Aaron’s request for a notetaker in accordance with the
                       Verification Form for Psychological Disorders Aaron provided
                       to the Program in February 2019.

       107. Defendant and its agents subjected Aaron to discrimination because of

his disabilities by:


                                            26
Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 27 of 32




     a.    Refusing to consider an extension of the Practicum deadlines,
           despite its admission that the deadline was unreasonable and
           infeasible for any student, let alone Aaron while he was
           experiencing symptoms of his disabilities;

     b.    Refusing to assist Aaron in resolving his problems with the
           Practicum or finding a new practicum location, even after
           hearing how much Aaron was struggling and after Aaron
           requested accommodations that specifically addressed deadlines
           and workloads;

     c.    Knowing that Aaron’s disabilities made it very difficult for him
           to focus and function well at the time, refusing to permit a leave
           of absence;

     d.    Repeatedly denying Aaron access to a notetaker in more than
           one meeting regarding status as a student and completion of the
           Practicum, despite Aaron’s request and supporting
           documentation with Disability Resources, including the
           Verification Form for Psychological Disorders Aaron provided
           to the Program in February 2019;

     e.    Refusing to provide recordings of meetings, and did not provide
           objective or accurate notes for meetings, after denying Aaron’s
           request for a notetaker in accordance with the Verification
           Form for Psychological Disorders Aaron provided to the
           Program in February 2019;

     f.    Giving Aaron the run-around on his requested forms of relief
           (withdrawals and retroactive drops) and misleading Disability
           Resources with respect to the Program’s efforts to
           accommodate Aaron because they were unhappy that Aaron
           had asserted his rights as a person with disabilities; and

     g.    On information and belief, continuing to adversely impact
           Aaron’s future career prospects, even after Aaron was
           dismissed the Program.




                                27
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 28 of 32




      WHEREFORE, Plaintiff requests the following relief:

                   (a)    Judgment for the Plaintiff and against Defendant;

                   (b)    Compensatory damages to Plaintiff against Defendant;

                   (c)    An award of attorney’s fees and costs; and

                   (d)    Such other relief as the Court deems equitable and just.

       COUNT III – DISCRIMINATION IN VIOLATION OF
THE PENNSYLVANIA HUMAN RELATIONS ACT, 43 P.S. § 951 ET SEQ.
 AND PENNSYLVANIA FAIR EDUCATIONAL OPPORTUNITIES ACT,
                     24 P.S. § 5001 ET SEQ.

      108. Paragraphs 1 through 107 are incorporated here by reference.

      109. Plaintiff is a person with a disability within the meaning of the PHRA,

see 43 P.S. § 954, and PFEOA, see 24 P.S. §5003(7).

      110. Aaron is highly qualified to participate in and complete Defendant’s

Master’s Program in Applied Clinical Psychology. Aaron attended University of

North Carolina at Greensboro for his undergraduate education and graduated

magna cum laude, with a grade point average (“G.P.A.”) of 3.88, with a Bachelor

of Arts degree in Psychology. He completed and presented an Honors thesis at

UNCG, and subsequently presented his research for the Association for Behavioral

and Cognitive Therapies. Prior to taking the Practicum course at issue in this

Complaint, Aaron’s G.P.A. at Penn State was a 3.950. While enrolled at Penn

State, other than the Practicum course, Aaron never received lower than an A- in

any course, and he earned a straight A in 70% of his classes. Even after wrongfully

                                         28
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 29 of 32




receiving an F in the Practicum course, Aaron’s G.P.A. was a 3.650 when Penn

State dismissed him from the Program.

      111. With reasonable accommodations, Aaron is fully capable of meeting

the academic standards of the Program. Such accommodations would not

fundamentally alter the nature of the Program.

      112. Defendant is a place of public accommodation under the PHRA and

educational institution under the PFEOA.

      113. Aaron was excluded from participation in and denied the benefits of the

services, programs, and activities of the Program because:

            a.     The Program refused to consider an extension of the Practicum
                   deadlines, despite its admission that the deadline was
                   unreasonable and infeasible for any student, let alone Aaron
                   while he was experiencing symptoms of his disabilities;

            b.     The Program refused to assist Aaron in resolving his problems
                   with the Practicum or finding a new practicum location, even
                   after hearing how much Aaron was struggling and after Aaron
                   requested accommodations that specifically addressed deadlines
                   and workloads;

            c.     Knowing that Aaron’s disabilities made it very difficult for him
                   to focus and function well at the time, refused to permit a
                   retroactive leave of absence;

            d.     The Program repeatedly denied Aaron access to a notetaker in
                   more than one meeting regarding status as a student and
                   completion of the Practicum, despite Aaron’s request and
                   supporting documentation with Disability Resources, including
                   the Verification Form for Psychological Disorders Aaron
                   provided to the Program in February 2019; and


                                        29
       Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 30 of 32




              e.       The Program refused to provide recordings of meetings, and did
                       not provide objective or accurate notes for meetings, after
                       denying Aaron’s request for a notetaker in accordance with the
                       Verification Form for Psychological Disorders Aaron provided
                       to the Program in February 2019.

       114. Defendant and its agents subjected Aaron to discrimination because of

his disabilities by:

              a.       Refusing to consider an extension of the Practicum deadlines,
                       despite its admission that the deadline was unreasonable and
                       infeasible for any student, let alone Aaron while he was
                       experiencing symptoms of his disabilities;

              b.       Refusing to assist Aaron in resolving his problems with the
                       Practicum or finding a new practicum location, even after
                       hearing how much Aaron was struggling and after Aaron
                       requested accommodations that specifically addressed deadlines
                       and workloads;

              c.       Knowing that Aaron’s disabilities made it very difficult for him
                       to focus and function well at the time, refusing to permit a leave
                       of absence;

              d.       Repeatedly denying Aaron access to a notetaker in more than
                       one meeting regarding status as a student and completion of the
                       Practicum, despite Aaron’s request and supporting
                       documentation with Disability Resources, including the
                       Verification Form for Psychological Disorders Aaron provided
                       to the Program in February 2019;

              e.       Refusing to provide recordings of meetings, and did not provide
                       objective or accurate notes for meetings, after denying Aaron’s
                       request for a notetaker in accordance with the Verification
                       Form for Psychological Disorders Aaron provided to the
                       Program in February 2019;

              f.       Giving Aaron the run-around on his requested forms of relief
                       (withdrawals and retroactive drops) and misleading Disability

                                            30
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 31 of 32




                  Resources with respect to the Program’s efforts to
                  accommodate Aaron because they were unhappy that Aaron
                  had asserted his rights as a person with disabilities; and

            g.    On information and belief, continuing to adversely impact
                  Aaron’s future career prospects, even after Aaron was
                  dismissed the Program.

            WHEREFORE, Plaintiff requests the following relief:

            (a)   Judgment for the Plaintiff and against Defendant;

            (b)   Compensatory damages to Plaintiff against Defendant;

            (c)   An award of attorney’s fees and costs; and

            (d)   Such other relief as the Court deems equitable and just.




Dated: 30 July 2021                         Respectfully submitted,

                                            /s/Michael D. Raffaele
                                            Michael D. Raffaele (PA ID 91615)
                                            Raffaele & Associates, LLC
                                            1230 County Line Road
                                            Bryn Mawr, PA 19010
                                            T: (610) 922-4200
                                            F: (610) 646-0888
                                            Michael@MyKidsLawyer.com

                                            Counsel for Plaintiff




                                       31
      Case 4:21-cv-00350-MWB Document 11 Filed 07/30/21 Page 32 of 32




                            CERTIFICATE OF SERVICE

      I caused a copy of Plaintiff’s First Amended Complaint to be served on

counsel for Defendant via the Electronic Case Filing System of the Middle District

of Pennsylvania this day.



Date: 30 July 2021                          /s/Michael D. Raffaele
